DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
An amendment was received from the applicant on December 17, 2021.
Claim 14 has been cancelled.
Claims 16-21 have been added.
Claims 1-13 and 15-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The kiteboard as claimed is not shown or suggested in the prior art because of the use of a kiteboard which is comprised of a base having a top face for receiving a rider, a bottom 
The prior art as disclosed by Maresh (US 9,650,114) shows the use of a modular flotation board that is comprised of a base with a top face and a bottom face, an outer edge face, and front and back extensions.  Peach (US 7,390,234) discloses a sectionalized board with a base and front and back extensions.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





January 3, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617